120 F.3d 268
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leopold CARDENAS, Plaintiff-Appellant,v.Robert WRIGHT;  United Parcel Service;  Marts, C/O,Defendants-Appellees.
No. 96-35504.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 17, 1997.

Before HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Leopold Cardenas, a Washington state prisoner at the time the action was filed, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action alleging deprivation of property.  We dismiss the appeal for lack of jurisdiction.


3
We have jurisdiction only over final orders of the district court.  See 28 U.S.C. § 1291.  Without a Rule 54(b) certification, orders dismissing some but not all of the claims are not final orders appealable under 28 U.S.C. § 1291.  See Fed.R.Civ.P. 54(b);  Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985).  Here, the district court only dismissed two of the three defendants in Cardenas' action.  A review of the record shows that there is no Rule 54(b) certification.


4
Accordingly, we lack jurisdiction to consider the appeal.  See Frank Briscoe Co., 776 F.2d at 1416.

DISMISSED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Given our disposition of the appeal, we deny appellee's motion to file an answering brief as moot